F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                                       PUBLISH
                                                                     November 7, 2006
                       UNITED STATES CO URT O F APPEALS             Elisabeth A. Shumaker
                                                                        Clerk of Court
                                    TENTH CIRCUIT



 U N ITED STA TES O F A M ER ICA,

           Plaintiff - Appellee,
                                                         No. 05-4313
 vs.

 EN RIQUE V ILLA GRA NA-FLO RES,
 also know n as Henry Villagran, also
 known as Enrique Villagrano,

           Defendant - Appellant.



            A PPE AL FR OM T HE UNITED STATES DISTRICT COURT
                         FOR T HE DISTRICT OF UTAH
                          (D .C . N o. 2:05-C R-297-D AK )


Karin M . Fojtik, Assistant United States Attorney (and Stephen J. Sorenson,
Acting United States Attorney, on the brief), Salt Lake City, Utah, for Plaintiff -
Appellee.

Theordore R. W eckel, Salt Lake City, Utah, for D efendant - Appellant.


Before KELLY, B EA M , * and HA RTZ, Circuit Judges.


KELLY, Circuit Judge.




       *
      The H onorable C. Arlen Beam, Senior Circuit Judge, United States Court
of Appeals for the Eighth Circuit, sitting by designation.
      Defendant-Appellant Enrique Villagrana-Flores appeals the denial of his

motion to suppress identity evidence obtained during his detention by the St.

George, Utah police on April 16, 2004. M r. Villagrana-Flores pleaded guilty to

one-count of illegal reentry in violation of 8 U.S.C. § 1326(a) and was sentenced

to 77 months’ imprisonment followed by 36 months’ supervised release. Pursuant

to Federal Rule of Criminal Procedure 11(a)(2), he reserved his right to appeal the

denial of his suppression motion. Our jurisdiction arises under 28 U.S.C. § 1291,

and we affirm.



                                    Background

      At approximately 4:20 a.m., on April 16, 2004, the St. George police

received a call from a patron at a Denny’s restaurant indicating that “a man

outside was trying to kill himself.” The police responded, and the man w as

identified as M r. Villagrana-Flores. Rather than arresting M r. Villagrana-Flores,

the police called an ambulance, which transported him to a local hospital for an

emergency mental health evaluation. After the police indicated they were not

going to arrest M r. Villagrana-Flores, the hospital released him at approximately

6:10 a.m.

      After his release, M r. Villagrana-Flores, still wearing his hospital

wristband, walked to a nearby public office building and situated himself in a

stairwell. At approximately 7:00 a.m., a construction crew arrived at the building

                                         -2-
and observed M r. Villagrana-Flores in a delusional state. A witness, who was a

member of the construction crew, claimed that M r. Villagrana-Flores was talking

to door knobs, had a dazed look on his face, and was disoriented. The w itness

called the police for M r. Villagrana-Flores’s and the construction crew’s safety;

however, the police did not respond at that time.

      Three hours later, at approximately 10:00 a.m., another passerby called the

police and notified them that M r. Villagrana-Flores w as mentally ill. This

passerby also informed another individual on scene that, at the time the passerby

called the police, M r. Villagrana-Flores was hitting his head against the walls and

windows of the office building.

      Following this second call, an officer responded and arrived on scene at

10:11 a.m. At the time of the officer’s arrival, M r. Villagrana-Flores continued to

exhibit delusional and paranoid behavior. The officer did not take M r.

Villagrana-Flores to the hospital but, rather, detained him. The officer’s police

report stated that he thought M r. Villagrana-Flores was a danger to himself and

possibly to others.

      At approximately 10:18 a.m., the officer ran a w arrants check on M r.

Villagrana-Flores and discovered that he had outstanding warrants and prior

deportations and, as a result, the officer placed M r. Villagrana-Flores under

arrest. M r. Villagrana-Flores was subsequently indicted for reentry by a

previously removed alien. On appeal, M r. Villagrana-Flores argues that: (1) the

                                         -3-
St. George police violated his Fourth and Fourteenth Amendment rights because

they ran a warrants check when he was exhibiting mentally ill behavior; (2) the

government is judicially estopped from arguing there was no Fourth Amendment

violation because it took a contrary position below; (3) the information police

obtained as a result of the warrants check is fruit of the poisonous tree and

attenuation principles will not save it; (4) his outstanding warrants and prior

deportations w ould not have been inevitably discovered without the Fourth

Amendment violation; and (5) the booking exception does not apply to his

fingerprints in this case.



                                     Discussion

      “W hen reviewing a district court’s denial of a motion to suppress, we view

the evidence in the light most favorable to the government, accepting the district

court’s factual findings unless clearly erroneous.” United States v. Gregoire, 425

F.3d 872, 875 (10th Cir. 2005). On the other hand, “the ultimate determination of

whether a search and seizure were reasonable under the Fourth Amendment is

subject to de novo review .” U nited States v. Garcia, 459 F.3d 1059, 1062 (10th

Cir. 2006).

I.    Reasonableness of the W arrants Check

      M r. Villagrana-Flores first argues that his Fourth and Fourteenth

Amendment rights were violated when the detaining officer ran a warrants check.

                                         -4-
He contends that, at the time the warrants check occurred, he was the subject of a

Terry stop for mental health reasons and that running a warrants check for

criminal purposes is beyond the permissible scope of such a stop. See Terry v.

Ohio, 392 U.S. 1 (1968). The government counters that the warrants check

occurred after M r. Villagrana-Flores had been arrested for criminal trespass and

disorderly conduct and that a w arrants check is permissible following a full-

fledged arrest.

      The Fourth Amendment is not confined to the criminal arena but applies

whenever government authorities take an individual into custody against his will.

Pino v. Higgs, 75 F.3d 1461, 1467 (10th Cir. 1996). In analyzing the various

levels of Fourth Amendment protection, the Supreme Court has demarcated three

types of police-citizen encounters: consensual encounters, investigative stops, and

arrests. Oliver v. W oods, 209 F.3d 1179, 1186 (10th Cir. 2000).

      Consensual encounters between police and citizens are not considered

“seizures” within the meaning of the Fourth Amendment and consequently do not

require any suspicion of criminal wrongdoing. United States v. Drayton, 536 U.S.

194, 200-01 (2002). Investigative Terry stops, are, however, “seizures” within

the meaning of the Fourth Amendment; accordingly, a law enforcement officer,

based on the totality of the circumstances, “must have a particularized and

objective basis for suspecting the particular person stopped of criminal activity.”

United States v. Cortez, 449 U .S. 411, 417-18 (1981). Finally, actual arrests,

                                        -5-
which are characterized by a “highly intrusive or lengthy search or detention,”

United States v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004), require that a

reasonable officer would have probable cause to believe the arrestee has

committed a crime, Tennessee v. Garner, 471 U .S. 1, 7 (1985). Probable cause

arises when there exist “facts and circumstances within the officer’s knowledge

that are sufficient to warrant a prudent person, or one of reasonable caution, in

believing, in the circumstances shown, that the suspect has committed, is

committing, or is about to commit an offense.” M ichigan v. DeFillippo, 443 U.S.

31, 37 (1979).

      M r. Villagrana-Flores disputes the legality of his detention for criminal

purposes and the officer’s performance of a warrants check during the detention.

On the government’s motion and over the objection of the defendant, the district

court resolved the motion to suppress without an evidentiary hearing. It accepted

M r. Villagrana-Flores’s version of the facts and nonetheless determined that no

Fourth Amendment violation had occurred.

      W e need to address two preliminary matters about the record. Although

M r. Villagrana-Flores argues otherw ise, even accepting M r. Villagrana-Flores’s

version of the facts, it is apparent that one reason he was arrested was for

criminal purposes. In his motion to suppress, M r. Villagrana-Flores argued that it

was unreasonable for the officer to detain him for criminal trespass or disorderly

conduct because of his delusional and paranoid mental state. I R. Doc. 24 at 5-6.

                                         -6-
On appeal, M r. Villagrana-Flores argues that it was unreasonable for the arresting

officer to infer that he was acting criminally. Aplt. Br. at 10. M erely because an

individual can be detained for mental health reasons, however, does not rule out

the possibility that the same individual can alternatively be detained for

comm itting crime. Under the Fourth Amendment, the inquiry is objective, see

W hren v. United States, 517 U.S. 806, 813 (1996) (“Subjective intentions play no

role in ordinary . . . Fourth Amendment analysis.”), and thus the actual reasons

for the officer’s detention of M r. Villagrana-Flores are of no consequence. All

that is required is “a particularized and objective basis for suspecting the

particular person stopped of criminal activity.” Cortez, 449 U.S. at 417-18.

Here, as discussed more fully below, the officer had an objectively reasonable

suspicion that M r. V illagrana-Flores was engaged in criminal activity.

      M r. Villagrana-Flores points out that the arresting officer’s report states

that he took M r. Villagrana-Flores into custody because he was a danger to

himself and/or others and that this language closely approximates the language

found in Utah’s civil commitment statute. See Utah Code Ann. § 62A-15-629(2)

(2006) (allow ing an adult to be temporarily, involuntarily committed if “because

of [an] apparent mental illness and conduct, there is a substantial likelihood of

serious harm to that person or others . . . .”). That same language, however, is

also indicative of a detention for criminal trespass and disorderly conduct. See

Utah Code Ann. § 76-6-206(2) (2006) (“A person is guilty of criminal trespass if .

                                         -7-
. . (a) he enters or remains lawfully on property and . . . (iii) is reckless as to

whether his presence will cause fear for the safety of another.”) (emphasis added);

Utah Code Ann. § 76-9-102(1) (2006) (“A person is guilty of disorderly conduct

if . . . (b) intending to cause public inconvenience, annoyance, or alarm, or

recklessly creating a risk thereof, he . . . (i) engages . . . in threatening behavior.”)

(emphasis added).

       M r. Villagrana-Flores also maintains that the warrants check occurred

before he was arrested and during a Terry stop. The district court’s ruling,

however, assumed that the warrants check occurred after M r. Villagrana-Flores

was placed under arrest. Though we understand how the district court could have

assumed, based on M r. Villagrana-Flores’s version of the facts, that the warrants

check occurred after he was arrested, we will assume that the warrants check

occurred before M r. Villagrana-Flores w as placed under arrest as no evidentiary

hearing w as held to resolve the issue. As we will discuss more fully below,

however, this assumption does not affect the ultimate legality of the warrants

check. 1

       Having resolved these two preliminary matters, we are left with the

following question: Is it a violation of the Fourth Amendment for an officer who



       1
        Remand therefore is unnecessary as it would not affect the outcome. See
United States v. Higgins, 282 F.3d 1261, 1268 (10th Cir. 2002) (“[C]ounsel
should at least show that there would be a point in a remand, that is, that there is
some basis . . . on which the search could be held illegal.”).

                                           -8-
performs a Terry stop on an individual suspected of committing a crime to obtain

that individual’s identity and perform a warrants check? W e hold it is not.

      A Terry stop, considering the totality of the circumstances, requires “a

reasonable and articulable suspicion that the person seized is engaged in criminal

activity.” U nited States v. Davis, 94 F.3d 1465, 1468 (10th Cir. 1996). In Terry

itself, the Supreme Court noted that the primary considerations bearing upon the

reasonableness of a search and seizure are “whether the officer’s action was

justified at its inception, and whether it was reasonably related in scope to the

circumstances which justified the interference in the first place.” 392 U.S. at 19-

20. In applying these considerations, the Supreme Court has previously deemed

Terry stops unconstitutional when they continue for an excessive period of time,

see United States v. Place, 462 U.S. 696, 709 (1983), or resemble traditional

arrests, see Dunaw ay v. New York, 442 U.S. 200, 212 (1979).

      The Supreme Court has also stated several useful principles regarding the

government’s ability to obtain a citizen’s identity during a Terry stop. The Court

has made clear, for example, that a police officer may ask an individual to

volunteer his identity without implicating the Fourth Amendment. INS v.

Delgado, 466 U.S. 210, 216 (1984). If, however, the request for identification

comes after an officer stops an individual for investigative purposes, the Fourth

Amendment requires the initial stop to have been based on reasonable suspicion.

Brown v. Texas, 443 U.S. 47, 51-52 (1979). If the officer possesses reasonable

                                         -9-
suspicion, thereby justifying the initial stop, “it is well established that [the]

officer may ask a suspect to identify himself in the course of a Terry stop . . . .”

Hiibel v. Sixth Judicial Dist. Ct. of Nev., 542 U.S. 177, 186 (2004). This stems

from the fact that:

      Obtaining a suspect’s name in the course of a Terry stop serves
      important government interests. Knowledge of identity may inform
      an officer that a suspect is wanted for another offense, or has a
      record of violence or mental disorder. On the other hand, knowing
      identity may help clear a suspect and allow the police to concentrate
      their efforts elsewhere.

Id.

      Thus, in analyzing M r. Villagrana-Flores’s claim that the warrants check

violated his Fourth Amendment rights, we must first inquire w hether the officer’s

initial detention was based on reasonable suspicion. 2    W e will, therefore, ask

whether the officer had “a particularized and objective basis for suspecting [M r.

Villagrana-Flores] of criminal activity.” See Cortez, 449 U.S. at 417-18. At the

time he arrived on scene, the officer knew that M r. Villagrana-Flores had situated

      2
         W hile M r. Villagrana-Flores does not dispute that the officer had
probable cause to detain him for mental health reasons, he does deny that the
officer had probable cause to detain him for comm itting a crime. See Aplt. Br. at
7-8 (“[I]n his pleadings, M r. Villagrana-Flores had also argued that there was no
probable cause to believe that he had committed either of the crimes for which he
was charged.”). As previously indicated, however, we assume the warrants check
occurred during the course of a Terry stop, and therefore, the officer did not need
probable cause— only reasonable suspicion— to detain M r. V illagrana-Flores.
Nonetheless, we construe M r. Villagrana-Flores’s probable cause argument as an
argument that the officer did not possess the requisite level of suspicion at the
time of the warrants check, and thus we address whether the officer possessed
reasonable suspicion.

                                          - 10 -
himself in the stairwell of an office building. The officer had also received

reports that M r. Villagrana-Flores was delusional and hitting his head against the

walls and windows of the office building. M oreover, a w itness had previously

called the police because M r. Villagrana-Flores’s odd behavior had made the

witness fear for his and his crew’s safety. In Utah, one is guilty of criminal

trespass if he enters or remains unlaw fully on property and is reckless as to

whether his presence will cause fear for the safety of another. U tah Code Ann. §

76-6-206(2)(a)(iii). M r. Villagrana-Flores’s presence in the stairwell, combined

with citizens’ reports regarding his strange behavior, was sufficient to provide the

officer with objectively reasonable grounds to believe that M r. Villagrana-Flores

was in violation of the Utah criminal trespass statute at the time he was detained

for investigative purposes. 3 Cf. United States v. Garner, 416 F.3d 1208, 1214

(10th Cir. 2005) (finding that an officer had reasonable suspicion that the

defendant was in violation of Utah’s public intoxication statute based on citizen

reports of an unconscious man in a field combined with the defendant’s presence

in the field); see also United States v. Rojas-M illan, 234 F.3d 464, 469 (9th Cir.

2000) (analyzing a state statutory provision and concluding that the officer’s

reasonable suspicion was objectively grounded in the law). And because the



      3
        Because w e find that the officer had reasonable suspicion to detain M r.
Villagrana-Flores based on the Utah criminal trespass statute, we need not
determine whether the officer had reasonable suspicion to detain him under the
Utah disorderly conduct statute or any other U tah statute.

                                         - 11 -
officer possessed reasonable suspicion to conduct the initial stop, he w as also

justified in obtaining M r. Villagrana-Flores’s identity. See Hayes v. Florida, 470

U.S. 811, 816 (1985) (“[I]f there are articulable facts supporting a reasonable

suspicion that a person has committed a criminal offense, that person may be

stopped in order to identify him, . . . or to . . . obtain additional information.”).

      The next question then is whether the officer was justified in using M r.

Villagrana-Flores’s identity to run a w arrants check during the course of the Terry

stop. In other words, we must determine whether running the warrants check was

“reasonably related in scope to the circumstances which justified the interference

in the first place.” Terry, 392 U.S. at 20-21. W e have previously held, in the

context of traffic stops based on reasonable suspicion alone, that a “motorist may

be detained for a short period while the officer runs a background check to see if

there are any outstanding warrants or criminal history pertaining to the motorist

even though the purpose of the stop had nothing to do with such prior criminal

history.” United States v. Holt, 264 F.3d 1215, 1221 (10th Cir. 2001) (en banc).

Several of our sister circuits have similarly held. See United States v. Brigham,

382 F.3d 500, 507-08, 507-08 n.5 (5th Cir. 2004) (en banc) (holding similarly and

collecting cases). W e explained in Holt that “[t]he justification for detaining a

motorist to obtain a criminal history check is, in part, officer safety” because

“[b]y determining whether a detained motorist has a criminal record or

outstanding warrants, an officer will be better apprized of whether the detained

                                          - 12 -
motorist might engage in violent activity during the stop.” 264 F.3d at 1221-22.

As long as the detention is for a short period, “the government’s strong interest in

officer safety outweighs the motorist’s interests.” Id. at 1221.

      Officer safety, however, is just as strongly implicated where the individual

being detained for a short period of time is on foot, rather than in an automobile.

An officer detaining a pedestrian has an equally strong interest in knowing

whether that individual has a violent past or is currently wanted on outstanding

warrants. The citizen’s interest, on the other hand, is no more robust merely

because a short detention occurs while traversing on foot. M oreover, permitting a

warrants check during a Terry stop on the street also “promotes the strong

government interest in solving crimes and bringing offenders to justice.” See

United States v. Hensley, 469 U.S. 221, 229 (1985). Indeed, an identity’s utility

in “inform[ing] an officer that a suspect is wanted for another offense, or has a

record of violence or mental disorder,” Hiibel, 542 U.S. at 186, would be non-

existent without the ability to use the identity to run a criminal background check.

Thus, we hold that M r. Villagrana-Flores’s Fourth Amendment rights were neither

violated when his identity was obtained during a valid Terry stop nor when his

identity was shortly thereafter used to run a warrants check. 4

      4
        Because of the posture of this case, we analyze it as the parties have
presented it. W e do, however, note that the Fourth Amendment is not implicated
simply because a name, legally obtained, is later used to run a criminal
background check. That action is neither a search nor a seizure, for there is no
legitimate expectation of privacy in one’s criminal history. See Nilson v. Layton

                                         - 13 -
      In arguing that the warrants check was unreasonable, M r. Villagrana-Flores

maintains that, in light of his delusional behavior, the detaining officer violated

federal and state law in failing to take him to a designated mental health facility.

M r. Villagrana-Flores specifically points to Pino v. Higgs, 75 F.3d 1461 (10th

Cir. 1996), for the proposition that the detaining officer’s failure to take him to a

mental health facility violated federal law. That case, however, discussed the

circumstances under which an officer is permitted to take a citizen into custody

for mental health purposes. See id. at 1468 (“Officers Higgs and Faust had the

authority to detain and transport a person for [an] emergency mental health

evaluation once they had reasonable grounds to believe that the person, as a result

of mental illness, presents a serious likelihood of harm to [her]self or others and

that immediate detention is necessary to prevent such harm.”) (emphasis added)

(internal quotation marks omitted). W e do not read Pino as promulgating a

federal obligation on the part of local police to transport citizens to a designated

mental health facility whenever they exhibit delusional behavior.

      M r. Villagrana-Flores also contends that the officer’s failure to transport

him to a mental health facility violated Utah’s civil commitment statute. Even

assuming, without deciding, that the officer did violate state law, that violation


City, 45 F.3d 369, 372 (10th Cir. 1995) (“Expectations of privacy are legitimate if
the information which the state possesses is highly personal or intimate. . . .
[G]overnment disclosures of arrest records, judicial proceedings, and information
contained in police reports do not implicate the right to privacy.” (internal
citations omitted)).

                                         - 14 -
would be irrelevant to the question of w hether the w arrants check violated M r.

Villagrana-Flores’s Fourth Amendment rights. See United States v. Green, 178

F.3d 1099, 1105 (10th Cir. 1999) (“[T]he fact that the arrest, search, or seizure

may have violated state law is irrelevant [to whether evidence should be

suppressed] as long as the standards developed under the Federal Constitution

were not offended.”) (internal quotation marks omitted).

       Finally, M r. Villagrana-Flores relies on Anaya v. Crossroads M anaged Care

Sys., Inc., 195 F.3d 584 (10th Cir. 1999), and Fisher v. Harden, 398 F.3d 837 (6th

Cir. 2005), for the proposition that “in the context of a Terry stop for mental

illness, it is clear that a police officer’s activities must be related to the basis for

his initial inquiry.” Aplt. Br. at 12-13. Both Anaya and Fisher discussed

limitations on police behavior w hen detaining a citizen for mental health reasons.

See Fisher, 398 F.3d at 846 (“The specific question at issue is whether it was

clearly established . . . that a law enforcement officer may not affect a mental

health seizure without probable cause.”); Anaya 195 F.3d at 591 (“[T]o justify

seizure for intoxication by alcohol, an officer must have probable cause to believe

an intoxicated person is a danger to himself or others.”). Given our holdings that

M r. Villagrana-Flores was validly stopped for criminal purposes and that the

warrants check was reasonably related to that criminal stop, both Anaya and




                                           - 15 -
Fisher are inapposite. 5

II.   Judicial Estoppel

      By way of supplemental authority, M r. Villagrana-Flores also claims that

the government should be judicially estopped from arguing there was no Fourth

Amendment violation. He asserts that at one point during the district court

proceedings the government took the position that there was a Fourth Amendment

violation and that the government should not thereafter be permitted to take the

opposite stance. M r. Villagrana-Flores’s argument, however, is unavailing.

      The doctrine of judicial estoppel states that “where a party assumes a

certain position in a legal proceeding, and succeeds in maintaining that position,

he may not thereafter, simply because his interests have changed, assume a

contrary position, especially if it be to the prejudice of the party who has

acquiesced in the position formerly taken by him.” Davis v. W akelee, 156 U.S.

680, 689 (1895). W hile judicial estoppel is “‘probably not reducible to any

general formulation of principle,’” New Hampshire v. M aine, 532 U.S. 742, 750

(2001), the following factors are crucial in deciding when to apply the doctrine:

      First, a party’s later position must be clearly inconsistent with its
      earlier position. M oreover, the position to be estopped must
      generally be one of fact rather than of law or legal theory. Second,
      whether the party has succeeded in persuading a court to accept that

      5
         As a result of our holding that there was no Fourth Amendment violation
in this case, we need not address the district court’s alternative holdings regarding
attenuation, inevitable discovery, the suppression of identity, or the booking
exception.

                                        - 16 -
      party’s earlier position, so that judicial acceptance of an inconsistent
      position in a later proceeding would create the perception that either
      the first or the second court was misled. . . . Third, whether the party
      seeking to assert an inconsistent position would derive an unfair
      advantage or impose an unfair detriment on the opposing party if not
      estopped.

Johnson v. Lindon City Corp., 405 F.3d 1065, 1069 (10th Cir. 2005) (internal

citations and quotation marks omitted).

      The instant case clearly fails to satisfy the three-part test. First, we are not

convinced that the government’s current position— that no Fourth Amendment

violation occurred— is clearly inconsistent with any earlier position. At one point

in its response to M r. Villagrana-Flores’s motion to suppress, the government

simply stated that “for purposes [of] resolution of the issues surrounding the

suppression of identity, the United States must assume a Fourth Amendment

violation occurred.” I R. Doc. 37 at 2. Assuming that a Fourth Amendment

violation occurred for the purpose of resolving a specific issue is not the same as

flatly admitting that such a violation occurred for all purposes. Even if we w ere

to agree that the government took two clearly conflicting positions, which we do

not, the existence of a Fourth Amendment violation is a legal position, not a

factual one, and therefore the first judicial estoppel factor has not been satisfied.

The second factor has similarly not been satisfied because the district court was

never persuaded that a Fourth Amendment violation occurred; in fact, it held

otherwise. Finally, the government’s allegedly conflicting positions in no way



                                          - 17 -
prejudiced M r. Villagrana-Flores, as demonstrated by his full briefing of the

Fourth Amendment issue at the district court and on appeal.

      A FFIR ME D.




                                        - 18 -
05-4313 - United States v. Villagrana-Flores

HA RTZ, Circuit Judge concurring:



      I concur in the judgment and Part II of Judge Kelly’s opinion. I find it

unnecessary, however, to address most of the m atters discussed in Part I.

      Although it was not totally clear from the briefs on appeal, counsel for

M r. Villagrana-Flores stated unequivocally at oral argument that he was not

challenging the legality of M r. Villagrana-Flores’s detention. His claim was

solely that it was improper for the officers to conduct a records check of his

criminal record when the purpose of his detention was mental illness. Given that

clarification, we can easily dispose of this appeal. Even assuming that

M r. Villagrana-Flores was not detained for a criminal violation, the records check

did not infringe his Fourth Amendment rights. He has no Fourth Amendment

interest in the public records that w ere reviewed in the records check. See Nilson

v. Layton City, 45 F.3d 369, 372 (10th Cir. 1995). Nor does he claim that his

detention was unlawfully prolonged while the officers requested the records check

and awaited the results (he concedes that the detention itself was lawful). See

United States v. Alcaraz-Arellano, 441 F.3d 1252, 1258-59 (10th Cir. 2006). In

short, the records check involved no intrusion on his Fourth Amendment rights.